Petition for rehearing denied February 25, 1936                        ON PETITION FOR REHEARING                             (54 P.2d 1212)
In deference to the State Board of Bar Examiners, we have again examined the record in this case notwithstanding the careful attention it received on original hearing. In our opinion, the evidence does not justify a conclusion that Dr. Poyntz is lacking in good moral character.
We are not unmindful of the services rendered by the board to the court, the profession, and the public — all without remuneration. This court ever stands ready to cooperate with the board in maintaining a high standard in the legal profession. It, as well as the board, appreciates the importance of a clean bar. We have been reluctant to disagree with the board but, since under the statute the final decision rests with this court, there must be no evasion of responsibility.
The petition for rehearing is denied.
CAMPBELL, C.J., took no part in this decision. *Page 601